Citation Nr: 1047967	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-17 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a compensable rating for residuals of left 
forearm shell fragment wounds.

2.  Entitlement to a compensable rating for residuals of left 
hand and fingers shell fragment wounds.

3.  Entitlement to a compensable rating for residuals of right 
thigh and leg shell fragment wounds.

4.  Entitlement to a compensable rating for residuals of left 
buttock and hip shell fragment wounds.

5.  Entitlement to a compensable rating for residuals of left 
thigh and leg shell fragment wounds.

6.  Entitlement to a compensable rating for residuals of left 
calf shell fragment wounds.

REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from August 1966 to 
August 1968.  He earned the Combat Infantryman Badge and the 
Purple Heart Medal.  

This appeal comes to the Board of Veterans' Appeals (Board) from 
a June 2008-issued rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, that 
denied compensable ratings for shell fragment wounds of the left 
forearm, hand, and fingers and both thighs and legs.

In November 2004, the Veteran requested service connection for 
multiple disabilities and multiple scars.  He mentioned the left 
triceps, the hips, legs, and knees.  A December 2004 rating 
decision addressed several claims, but did not address the left 
triceps area, nor did the decision mention the right thigh or hip 
shell fragment wounds, or the knees.  

In June 2005, the Veteran notified VA that the recent decision 
failed to address certain shell fragment wounds of the legs and 
left triceps.  In March 2007, he submitted a claim, specifically 
mentioning residuals of shell fragment wounds with retained 
foreign bodies of the left arm and right leg.  In June 2008, the 
RO issued a rating decision addressing the left forearm and hand 
and the bilateral thighs and legs, but the decision does not 
include the left upper arm, right hip area, or the knees.  In 
October 2008, he again requested that the left upper arm be 
considered for an increased rating.  The Board lacks jurisdiction 
over these claims, but may refer them for appropriate action.  
Service connection, increased ratings, higher initial ratings, 
and/or special monthly compensation for the left upper arm, right 
hip area, and the knees are therefore referred to the RO for 
appropriate action.  

On page 1 of this decision, the Board has separated and re-
characterized some of the claimed disabilities for greater ease 
in rating them.

Entitlement to a compensable rating for residuals of left forearm 
shell fragment wounds, a compensable rating for residuals of 
right thigh and leg shell fragment wounds, and entitlement to a 
compensable rating for residuals of left buttock/hip shell 
fragment wound are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  X-rays show a retained foreign body in the left hand; VA 
examinations show asymptomatic scars of the left fourth finger.

2.  Diagnostic Code 5209 requires that a hand injury be rated at 
least 10 percent.

3.  Left fourth finger scars are asymptomatic and do not cause 
functional impairment.  

4.  Residuals of a left thigh shell fragment wound have been 
manifested throughout the appeal period by through and through 
injury with damage to Muscle Group XIV with lowered threshold of 
fatigue, some loss of power, and multiple scattered retained 
foreign bodies at the middle third of the left femur. 

5.  A left thigh shell fragment wound scar does not cover an area 
or areas exceeding 6 square inches (39 sq. cm), it is not 
unstable or painful, and causes no limitation of function.  

6.  Nerve or artery damage due to a left thigh shell fragment 
wound is not shown. 

7.  Residuals of a left calf shell fragment wound have been 
manifested throughout the appeal period by through and through 
injury with damage to Muscle Group XI; loss of deep fascia is not 
shown.  

8.  A left calf shell fragment wound scar does not cover an area 
or areas exceeding 6 square inches (39 sq. cm), it is not 
unstable or painful, and it causes no limitation of function.  

9.  Nerve or artery damage due to a left calf shell fragment 
wound is not shown. 


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent schedular rating for shell 
fragment wound of the left hand and fourth finger are met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.53, 4.56, 4.73, Diagnostic Code 5309 (2010).

2.  The criteria for a compensable schedular rating for shell 
fragment wound scars of the left fourth finger are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.118, Diagnostic Codes 7801, 7804, 7805 (2010).

3.  The criteria for a 40 percent schedular rating for shell 
fragment wound of the left thigh muscles are met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.53, 
4.56, 4.73, Diagnostic Code 5314 (2010).

4.  The criteria for a compensable schedular rating for a shell 
fragment wound scar of the left thigh are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Codes 7801, 7804, 7805 (2010).

5.  The criteria for a 10 percent schedular rating for a shell 
fragment wound of the left calf muscles are met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.53, 4.56, 4.73, Diagnostic Code 5311 (2010).

6.  The criteria for a compensable schedular rating for a shell 
fragment wound scar of the left calf are not met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.118, 
Diagnostic Codes 7801, 7804, 7805 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must notify and assist claimants in substantiating claims for 
benefits.  38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 
38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
must notify the claimant and his or her representative, if any, 
of any information and any medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that the 
claimant is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for service-connection, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to provide the claimant with 
notice of what information and evidence not previously provided, 
if any, will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, including 
notice of what is required to establish service connection and 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  In 
this case, the notices provided in May and June 2007 notice 
letters provided the necessary information prior to the June 2008 
rating decision that resulted in this appeal.  

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159. 

All necessary development has been accomplished and adjudication 
may proceed without unfair prejudice to the claimant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA 
clinical record, private medical reports, and VA compensation 
examination reports.  Neither the claimant nor his representative 
has identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance to the claimant is required to 
fulfill VA's duty to assist in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  
Diagnostic codes identify the various disabilities.  38 C.F.R. 
Part 4.  The entire medical history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  In determining the current level of 
impairment, the disability must be considered in the context of 
the whole recorded history, including service medical records.  
38 C.F.R. § 4.2.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional abilities.  
A VA medical examination report must also include a "full 
description of the effects of disability upon the person's 
ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 
21 Vet. App. 447, 454 (2007).

Where an increase in disability is at issue, the present level of 
disability, rather than remote history, is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court held that where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the appeal, 
the assignment of staged ratings would be necessary.  See Hart v. 
Mansfield, 21 Vet. App. 505, 510 (2007).  

For VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c) (2010).  

According to § 4.56 (b), a through and through injury with muscle 
damage shall be evaluated as no less than a moderate injury for 
each group of muscles damaged.  38 C.F.R. § 4.56(b) (2010).  

According to § 4.56 (c), the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lower threshold of 
fatigue, fatigue-pain, impairment of coordination, uncertainty of 
movement.  

Injury associated with a moderately severe muscle disability is 
described as being from through-and-through or deep penetrating 
wounds by a small high-velocity missile or a large low-velocity 
missile, with debridement, prolonged infection, or sloughing of 
soft parts, and intermuscular scarring.  History should include 
prolonged hospitalization in service for treatment of the wound 
and consistent complaints of the cardinal signs and symptoms of 
muscle disability, and, if present, evidence of inability to keep 
up with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of the 
missile through one or more muscle groups.  Tests of strength, 
endurance, or coordination movements compared with the 
corresponding muscles of the uninjured side demonstrate positive 
evidence of impairment.  Palpation of the muscles shows loss of 
deep fascia or of muscle substance or soft flabby muscles in the 
wound area, with moderate loss of deep fascia, muscle substance, 
or normal firm resistance of muscles as compared with the sound 
side.  38 C.F.R. § 4.56(d) (3).  

The type of injury associated with a severe disability of muscles 
includes a through and through or deep penetrating wound due to 
high velocity missile, or large or multiple low velocity 
missiles, or with a shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, intermuscular binding and scarring.  The 
history and complaint should include cardinal signs and symptoms 
of muscle disability (loss of power, weakness, lowered threshold 
of fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement) worse than those shown for moderately 
severe muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  Objective findings show ragged, 
depressed, and adherent scars indicating wide damage to muscle 
groups in the track of the missile.  Palpation of the muscles 
shows loss of deep fascia or of muscle substance or soft flabby 
muscles in the wound area.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles of 
the uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability:
(A)	X-ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile.
(B)	           Adhesion of scar to one of the long bones, 
scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle. 
(C)	           Diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests.
(D)	Visible or measurable atrophy.
(E)	            Adaptive contraction of an opposing group of 
muscles.
(F)	           Atrophy of muscle groups not in the tract of the 
missile, particularly the trapezius and serratus in wounds 
of the shoulder girdle. 
(G)	Induration or atrophy of an entire muscle following simple 
piercing by a projectile.  
38 C.F.R. § 4.56(d) (4) (2010).  

For scars that are deep and are not of the head, face, or neck, a 
10 percent rating is warranted where the scar or scars covers an 
area or areas exceeding 6 square inches (39 sq. cm).  A 20 
percent rating is warranted where the scar or scars covers an 
area or areas exceeding 12 square inches (77 sq. cm).  A 30 
percent rating is warranted where the scar or scars covers an 
area or areas exceeding 72 square inches (465 sq. cm).  A 40 
percent rating is warranted where the scar or scars covers an 
area or areas exceeding 144 square inches (929 sq. cm).  Note 
(1): Scars in widely separated areas as on two or more 
extremities or on anterior and posterior surfaces of extremities 
or trunk, will be separately rated and combined in accordance 
with § 4.25 of this part.  Note (2): A deep scar is one 
associated with underlying tissue damage.  38 C.F.R. § 4.118, 
Diagnostic Code 7801 (2010). 

Under Diagnostic Code 7804, one or two scars that are unstable or 
painful warrant a 10 percent evaluation.  Three or four scars 
that are unstable or painful warrant a 20 percent evaluation.  
Five or more scars that are unstable or painful warrant a 30 
percent evaluation.  Note (2) for that code provides that if one 
or more scars are both unstable and painful, add 10 percent to 
the evaluation that is based on the total number of unstable or 
painful scars. Note (3) under that provides that scars evaluated 
under diagnostic codes 7800, 7801, 7802, or 7805 may also receive 
an evaluation under diagnostic code 7804, when applicable.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2010). 

Pursuant to Diagnostic Code 7805, scars, other than of head, 
face, or neck, or deep scars, or unstable scars, or superficial 
scars exceeding 144 square inches, are to be rated on limitation 
of function of the part affected under Code 7805.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (2010).  There is no limitation of 
function of the left hand or fingers due to these scars.  

Left Hand and Fingers

The RO combined the left hand and fingers rating with ratings for 
both thighs and then rated the multi-area disability zero percent 
under Diagnostic Code 5253.  Diagnostic Code 5253 is for rating 
thigh impairment and is not appropriate for hand and finger 
impairment.  The Board has separated the left hand from the lower 
extremity rating.  The Board will therefore first consider 
Diagnostic Code 5209 for muscle injury of the left hand and 
fingers. 

The muscles of Group IX act in strong grasping movements and are 
supplemented by the intrinsic muscles in delicate manipulative 
movements.  These intrinsic muscles of hand include the thenar 
eminence; short flexor, opponens, abductor, and adductor of 
thumb; hypothenar eminence; short flexor, opponens and abductor 
of little finger; 4 lumbricales; 4 dorsal and 3 palmar 
interossei.  38 C.F.R. § 4.73, Diagnostic Code 5309 (2010).  

A December 2008 VA compensation examination report reflects that 
the left hand and fingers had full range of motion and 
coordination.  There was no visible atrophy of the left hand.  
Sensation of the left hand was normal.  It is significant that 
although the left digits have full range of motion, the X-rays of 
November 2004 show likely shrapnel remaining in the left hand.  
The densities are seen in the first and second interphalangeal 
space.  

A rating note following Diagnostic Code 5309 states: "The hand 
is so compact a structure that isolated muscle injuries are rare, 
being nearly always complicated with injuries of bone, joints, 
tendons, etc.  Rate on limitation of motion, minimum 10 
percent."  

Thus, although there is no limitation of motion of the left hand 
or fingers, a minimum rating of 10 percent must be granted under 
Diagnostic Code 5309.  The criteria for a rating greater than 10 
percent are not more nearly approximated.  This is because loss 
of deep fascia or other manifestation of a moderately severe 
muscle injury is not shown.  Neither shown is a manifestation of 
severe disability of muscles, such as impairment of function or 
any of the enumerated additional signs of severe impairment (X-
ray evidence of minute multiple scattered foreign bodies, visible 
or measurable atrophy of muscles, and etc.).  After considering 
all the evidence of record, the Board finds that the evidence 
favors the claim.  A 10 percent rating for muscle injury of the 
left hand and fingers will be granted under Diagnostic Code 5209. 

Turning to the scars of the left hand and fingers, the evidence 
reflects two small scars of the left fourth finger.  During a 
November 2004 VA general medical compensation examination, the 
Veteran reported that the scars over the left ring-finger do not 
cause any problem.  The examining physician noted two "tiny" 
scars on the dorsum of the left fourth phalanx, among other 
unrelated scars.  The examiner stated, "These scars are shiny 
and there was some loss of tissue underneath."  "There was no 
keloid formation and it is somewhat erythematous."  Because the 
report is ambiguous as to which scars had loss of tissue 
underneath, the Board will resolve any doubt in favor of the 
Veteran and find that all scars mentioned had tissue loss.  

A June 2007 VA compensation examination report reflects that the 
scar over the left fourth finger could not be found.  Range of 
motion of the left hand and fingers was normal.

In this case, the left fourth finger scars do not cover an area 
or areas exceeding 6-square inches (39- sq. cm).  These two scars 
are not unstable or painful and they cause no limitation of 
function.  Therefore, the criteria for a compensable rating under 
Diagnostic Codes 7801, 7804, or 7805 are not more nearly 
approximated. 

Turning to neurologic and vascular considerations, because nerve 
or artery damage is not shown, these need not be further 
considered.  

Left Thigh

November 2004 VA X-rays show multiple densities, likely from 
shrapnel, in the middle third of the left femur.  

A November 2004 VA general medical compensation examination 
report reflects that the Veteran reported left thigh wounds at 
the mid-lateral level that were debrided.  He reportedly could 
feel a quadriceps muscle abnormality when extending the lower 
leg.  He said that the area is tender and muscle tissue bulged 
out through a defect.  He also reported that the left leg 
bothered him at work when negotiating stairs.  He could no longer 
jog due to bilateral leg problems and retained fragments.  He 
reported daily pain of the left lateral thigh.

The examining physician detected left quadriceps damage in the 
form of probable mild herniation of the vastus lateralis muscle 
through the iliotibial band.  There was loss of tissue in this 
area of about 1/4-inch in depth.  The scar was "somewhat fixed to 
underlying deeper structures."  The relevant diagnosis was 
"shrapnel wound left thigh."  The examiner noted that there was 
no complaint of pain and no symptom of neuralgia or sciatica to 
the lower extremities.  

In December 2004, the RO granted service connection for shell 
fragment wound, "bilateral thigh/leg" and assigned a 
noncompensable rating under Diagnostic Code 5253.  

A December 2008 VA compensation examination report does not 
address the lower extremities.  

Under Diagnostic Code 5253, limitation of motion of the hip joint 
is rated.  Unfortunately, that diagnostic code is inappropriate 
for the disability in question.  The left thigh muscle injury may 
be rated under Diagnostic Code 5314, as the November 2004 VA 
examination report identifies damaged muscles belonging to Muscle 
Group XIV.  

When muscle injury to Muscle Group XIV is slight, a 
noncompensable rating is assigned.  When muscle injury to Muscle 
Group XIV is moderate, a 10 percent rating is assigned.  
Moderately severe injury to Muscle Group XIV is rated 30 percent 
disabling.  Severe injury is rated 40 percent.  See 38 C.F.R. 
§ 4.73, Diagnostic Code 5314 (2010).

An injury associated with a slight muscle disability results in 
no impairment.  Because there is a through and through injury, 
the disability must be rated as at least moderate.  Therefore, 
the criteria for a slight muscle disability need not be 
considered. 

Complaints consistent with the cardinal signs and symptoms of 
muscle disability are shown, and, there is evidence of difficulty 
at work.  Tests of strength, endurance, or coordination movements 
demonstrate impairment.  There is loss of tissue and mild muscle 
herniation, according to the November 2004 VA examiner.  Thus, 
the left thigh wound is at least moderate.  While these criteria 
are shown, the higher rating criteria must also be considered.  

The most significant manifestation of the left thigh muscle shell 
fragment wound is the fact that VA X-rays show multiple radio-
opaque densities at the middle third of the left femur.  See 
November 2004 VA X-ray report.  This is significant because X-ray 
evidence of minute multiple scattered foreign bodies indicates 
intermuscular trauma and explosive effect of the missile and is a 
clear sign of a severe muscle injury.  38 C.F.R. § 3.56 (d) (4) 
(iii) (A).

The chief symptoms in this case are lowered threshold of fatigue, 
some loss of power, and multiple scattered retained foreign 
bodies at the middle third of the left femur.  The fatigue 
threshold on the left cannot be compared to the sound side 
because the right lower extremity is also disabled by multiple 
shell fragment wounds.  Chiefly because of the multiple scattered 
retained foreign bodies in the left thigh, the manifestations 
appear more nearly approximate the criteria for a severe muscle 
injury.  Thus, a 40 percent rating must be granted for a severe 
left thigh muscle shrapnel injury.  

Turning to a rating for the left thigh scar, in November 2004, 
the examining physician described a left thigh scar as 3-inches 
by 1/4-inch over the lateral left mid-thigh.  The scar was 
erythematous.  There was loss of tissue in this area of about 1/4-
inch in depth.  The scar was "somewhat fixed to underlying 
deeper structures."

The left thigh scar does not cover an area or areas exceeding 6-
square inches (39-sq. cm), it is not unstable or painful, and it 
causes no limitation of function.  Therefore, the criteria for a 
compensable rating under Diagnostic Codes 7801, 7804, or 7805 are 
not more nearly approximated. 

Turning to neurologic and vascular considerations, because nerve 
or artery damage is not shown, these need not be further 
considered.  

Left Calf

VA X-rays in November 2004 showed densities below and under, that 
is, posterior, to the left knee infrapatellar area.  The examiner 
described a left calf scar measuring 1-inch by 3/4-inch and rather 
circular.  It was somewhat depressed, shiny, and erythematous.  
In June 2007, an examiner described the scar as a 2-cm by 3-cm 
scar on the lower posterior leg.  Although in the December 2004 
VA rating decision the disability is rated under Diagnostic Code 
7805, which is a rating for skin scars only, it is appropriate to 
consider a rating for a calf muscle injury, as a through and 
through shell fragment wound is shown.  

Impairment of Muscle Group XI is rated under Diagnostic Code 
5311.  The function of Muscle Group XI is propulsion and plantar 
flexion of the foot, stabilization of the arch, flexion of the 
toes, and flexion of the knee.  This muscle group includes the 
flexor hallucis longus.  A zero percent rating is warranted for 
slight injury to Muscle Group XI.  A 10 percent evaluation is 
warranted for moderate injury.  A 20 percent rating is warranted 
for moderately severe injury.  A 30 percent rating is warranted 
for severe injury.  38 C.F.R. § 4.73, Diagnostic Code 5311 
(2010).  Although any injury to the left calf muscle appears to 
be slight at worst, as noted above, any through and through 
injury with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  38 C.F.R. 
§ 4.56(b) (2010).  For Muscle Group XI, as noted above, this 
warrants a 10 percent rating.  

Although there is a scar at the posterior left calf area and a 
fragment remains lodged posterior to the patella, moderate loss 
of deep fascia is not shown and other indicia of severe 
disability, such as minute multiple fragments, are not shown.  
Thus, the left calf wound does not more nearly approximate the 
criteria for a moderately severe muscle injury.  After 
considering all the evidence of record, the Board finds that the 
evidence is at least in relative equipoise.  The benefit of the 
doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert, supra.  A 10 percent rating for a shell 
fragment wound of the left calf with injury to Muscle Group XI 
will therefore be granted.

Turning to the left calf scar, in November 2004 the examiner 
described a left calf scar measuring 1-inch by 3/4-inch and rather 
circular.  It was somewhat depressed, shiny, and erythematous.  
In June 2007, an examiner described the scar as a 2-cm by 3-cm 
scar on the lower posterior left leg.  It was healed, non-tender, 
but minimally adherent.  The examiner felt that the scar was not 
deep and that there was no indication of tissue damage underlying 
the scar.  

The left calf scar does not cover an area or areas exceeding 6 
square inches (39 sq. cm), it is not unstable or painful, and it 
causes no limitation of function.  Therefore, the criteria for a 
compensable rating under Diagnostic Codes 7801, 7804, or 7805 are 
not more nearly approximated. 

Turning to neurologic and vascular considerations, because nerve 
or artery damage is not shown, these need not be further 
considered.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately compensate 
a Veteran for a service-connected disability, an extra-schedular 
evaluation will be assigned.  Where the Veteran has alleged or 
asserted that the schedular rating is inadequate or where the 
evidence shows exceptional or unusual circumstances, the Board 
must specifically adjudicate the issue of whether an 
extraschedular rating is appropriate, and if there is enough such 
evidence, the Board must direct that the matter be referred to 
the VA Central Office for consideration.  If the matter is not 
referred, the Board must provide adequate reasons and bases for 
its decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

If the claimant or the record reasonably raises the question of 
whether the Veteran is unemployable due to the disability for 
which an increased rating is sought, then part and parcel to that 
claim for an increased rating is whether a total rating based on 
individual unemployability (TDIU) as a result of that disability 
is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The 
Court had more to say about extra-schedular ratings in Thun v. 
Peake, 22 Vet. App. 111 (2008).

In Thun, the Court stressed that the determination of whether a 
claimant is entitled to extraschedular rating consideration under 
38 C.F.R. § 3.321(b) is a three-step inquiry.  The Court 
explained that this inquiry may be a shared responsibility of the 
RO, the Board, and the Under Secretary for Benefits or the 
Director, Compensation and Pension Service.  Id. at 115.  

Citing Fisher v. Principi, 4 Vet. App. 57, 60 (1993), the Thun 
Court explained that the first step of the inquiry is finding of 
a "threshold factor."  The Court stated, "The threshold factor 
for extraschedular rating consideration is a finding that the 
evidence presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate, a task performed either by the RO or 
the Board (if an appeal is filed.)"  Thun, at 115.  The Court 
concluded that there must be a comparison between the level of 
severity and symptomatology and the rating criteria.  If the 
rating criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated by 
the rating schedule, and no referral is required.  The Court then 
set forth the second step of the inquiry: 

In the second step of the inquiry, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the RO or Board must 
determine whether the claimant's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  The Court noted that the 
38 C.F.R. § 3.321(b) (1)-related factors include "marked 
interference with employment" and "frequent periods of 
hospitalization."  

Id, at 115-116.  

Finally, the Court set forth the third step of the analysis.  
Where the first two steps reveal that the rating schedule is 
inadequate and the case has related factors such as marked 
interference with employment or frequent hospitalizations, then 
the case must be referred for the third step, which involves 
Under Secretary for Benefits or the Director, Compensation and 
Pension Service's determination of whether, to accord justice, 
the disability picture requires assignment of an extraschedular 
rating.  Id, at 116.   

Applying the above guidance to this case, the Veteran has not 
claimed TDIU on either a schedular or extraschedular basis, nor 
is a TDIU claim raised by the record.  The rating criteria 
reasonably describe the disability level and symptomatology.  The 
disabilities have not been shown, or alleged, to cause such 
difficulties as marked interference with employment or to warrant 
frequent periods of hospitalization or to otherwise render 
impractical the application of the regular schedular standards.  
In the absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b) (1).  Thun, supra; 
Bagwell v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 
9 Vet. App. 88, 96 (1996); See also VAOPGCPREC. 6-96. 


ORDER

A 10 percent schedular rating for residuals of left hand and 
fingers shell fragment wounds is granted, subject to the laws and 
regulations governing payment of monetary benefits.

A 40 percent schedular rating for residuals of a left thigh shell 
fragment wound is granted, subject to the laws and regulations 
governing payment of monetary benefits.

A 10 percent schedular rating for residuals of a left calf shell 
fragment wound is granted, subject to the laws and regulations 
governing payment of monetary benefits.

A compensable schedular rating for shell fragment wound scars of 
the left fourth finger is denied. 

A compensable schedular rating for a shell fragment wound scar of 
the left thigh is denied.

A compensable schedular rating for a shell fragment wound scar of 
the left calf is denied.


REMAND

Left Forearm Shell Fragment Wound

The December 2008 VA examiner described a through-and-through 
shell fragment wound of the left forearm, identified the entry 
wound scar and the exit wound scar, and reported left forearm 
strength of 4/5.  The Veteran reported a pulling sensation when 
lifting.  Yet, the examiner concluded that there is "no residual 
evidence of underlying muscle damage due to the left forearm 
wound..."  The examiner attributed any left forearm symptom to 
left elbow degenerative arthritis. 

Prior to adjudication, it would be helpful if the examiner would 
clarify that the pulling sensations in the left forearm and 
reduced grip strength are to be attributed to left elbow 
degenerative arthritis and not to residuals of a through and 
through missile wound of the left forearm.  This determination is 
important to the correct rating, for if the shell fragment wound 
caused any muscle damage, then, according to 38 C.F.R. § 4.56 (b) 
the minimum rating must be for moderate injury to the muscle 
group involved.  





Left Buttock and Hip

An October 1999 X-ray from Compton Heights Hospital showed a 
metallic foreign object in the left buttock soft tissues.  
November 2004 VA X-rays showed radio-opaque densities overlying 
the left iliac.  

A November 2004 VA compensation examination report reflects that 
the left buttock scar was two-inches by five-eighths of an inch 
with tissue loss underneath the scar.  The evidence is unclear as 
to which Muscle Group or Groups were injured by the shell 
fragment wound to the left buttock.  Identification of an injured 
muscle group is crucial to the correct rating, for if the shell 
fragment caused muscle damage, then, according to 38 C.F.R. 
§ 4.56 (b) the minimum rating must be for moderate injury to the 
muscle group involved.  

Right Thigh and Right Calf

The evidence is unclear as to which Muscle Group or Groups of the 
right thigh and/or right calf were damaged by shrapnel.  In 
November 2004, the Veteran reported shrapnel wounds to the distal 
right thigh, with prior excretions of metal matter years ago.  He 
also reported retained metal in the right calf.  The examiner 
found a right knee scar measuring an inch long.  November 2004 X-
rays showed soft tissue calcifications in the infrapatellar area 
and superimposed on the right proximal tibia, "which may 
represent shrapnel fragments."  A June 2007 VA compensation 
examination report notes a 1/5-cm by 1/5-cm scar over the lower 
right leg.  

Prior to adjudication, it would be helpful if the Veteran were 
examined to determine which muscle groups of the right thigh and 
calf were damaged by shell fragment wounds.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain up-to-date VA 
treatment reports, if any, and associate 
them with the claims files. 

2.  After the development requested above 
has been completed to the extent possible, 
the AMC should make arrangements for an 
examination of the left forearm, the 
buttocks, right thigh, and right lower leg 
by an orthopedist (an M.D.).  The claims 
file should be made available to the 
physician for review.  The physician is 
asked to review the claims file, note that 
review in the report, elicit a history of 
relevant symptoms from the Veteran, examine 
him and offer current diagnoses.  The 
physician is asked to identify any muscle 
group of the left forearm, the buttocks, 
the right thigh, and the right calf that 
has been damaged by shrapnel [emphasis 
added].  If muscle damage is detected, the 
physician is asked to determine whether 
there is a palpable loss of deep fascia 
and/or loss of muscle substance, and/or 
retained foreign bodies (and if so, how 
many retained foreign bodies).  The 
physician should offer a rationale for any 
conclusion in a legible report.  If any 
question cannot be answered, the physician 
should state the reason.  

3.  After the development requested above 
has been completed to the extent possible, 
the AMC should re-adjudicate the claims.  
If the benefits sought remain denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given an opportunity to respond 
thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  No action by the Veteran is required until he 
receives further notice; however, the Veteran is advised that 
failure to report for examination, without good cause, may have 
adverse consequences on his claims.  38 C.F.R. § 3.655 (2010).  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


